        Case 2:17-cv-01023-JFC Document 864 Filed 02/18/21 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 THE SHERWIN-WILLIAMS COMPANY, ) CIVIL ACTION NO. 17-1023
                                         )
       Plaintiff/Counterclaim-defendant, ) JUDGE JOY FLOWERS CONTI
                                         )
                                         )
                                          )
       v.                                 )
                                          )
 PPG INDUSTRIES, INC.,                   )
                                         )
        Defendant/Counterclaimant.       )




                                            OPINION

   I. Introduction

       On December 18, 2020, the special master entered Report and Recommendation

(“R&R”) #804 (ECF No. 804), which addressed (among numerous other disputes) a motion in

limine (“MIL”) filed by The Sherwin-Williams Co. (“Sherwin” or “SW”), to preclude references

at trial to an Akzo competitive product (SW MIL #12, ECF No. 713); and a motion to compel

updated damages discovery filed by PPG Industries, Inc. (“PPG”) (ECF Nos. 737, 740). These

issues are being resolved separately by the court because, for the reasons set forth below, the

court will authorize supplemental damages discovery, which should commence forthwith. The

parties’ remaining disputes will be addressed by separate opinions and orders.

       The special master’s R&R was issued after extensive briefing and oral argument by video

conference, which the court attended. (November 11, 2020 Transcript, ECF No. 862). The court

also considered the additional briefing relating to the parties’ objections and responses thereto

(ECF Nos. 818, 831, 838, 849). The objections will be reviewed de novo. The parties had

ample notice and opportunity to be heard pursuant to Federal Rule of Civil Procedure 53(f)(1).
        Case 2:17-cv-01023-JFC Document 864 Filed 02/18/21 Page 2 of 5



   II. Procedural History

       On March 18, 2020, the court granted Sherwin’s motion for partial summary judgment to

prevent PPG’s damages expert, Michael Milani (“Milani”) from using an Akzo product as a

basis for his lost profits or reasonable royalty analysis (ECF No. 530). The ruling was based

upon the lack of factual evidence in the record. The court observed that neither side developed a

factual record and commented: “Vague references by PPG that an Akzo product might exist will

not suffice.” (ECF No. 530 at 16). The court concluded: “Because there is insufficient evidence

for a reasonable jury to find that the Akzo product or Exemplary Perez Coating were in the

market during the damages period, it would be improper to refer to either product as a basis to

calculate lost profits or a reasonable royalty.” (ECF No. 530 at 17). Milani’s proposed expert

opinions based on Akzo were precluded as confusing the issues and inviting the jury to speculate

due to the lack of factual foundation. Id. Both parties appear to acknowledge that the court’s

summary judgment decision was correct, based upon the record at that time. There is no need to

reconsider that decision.

       On August 27, 2020, the court granted PPG’s motion to preclude Sherwin’s damages

expert, Dr. James Kearl (“Kearl”), from testifying about the Akzo product, as that issue was

resolved in the court’s March 18, 2020 summary judgment ruling (discussed above) (ECF No.

636). Sherwin agreed that Kearl should not testify about that topic. The court declined to

consider Sherwin’s request for a reciprocal ban on Milani because Sherwin did not seek that

relief by way of a fully-litigated motion (ECF No. 636 at 9 n.7).




                                                2
        Case 2:17-cv-01023-JFC Document 864 Filed 02/18/21 Page 3 of 5



   III. Discussion

       The special master recommended that the Exemplary Perez Coating be precluded as a

basis for lost profits or a reasonable royalty (ECF No. 804 at 22). Neither party objected to this

recommendation (ECF No. 818 at 1; ECF No. 849 at 4 n.3) and it will be adopted.

       The special master recommended that PPG’s motion to compel updated damages

evidence be granted and that the parties engage in supplemental damages discovery, to reflect

changes in the market after the second quarter of 2018 (“Q2 2018”), including an Akzo BPA-NI

product (ECF No. 804 at 23-25). The discovery deadlines suggested by the special master

expired. Sherwin reported that it would not supplement any discovery until the court rules on its

objections (ECF No. 831 at 3 n.1).

       Sherwin argues that permitting supplemental discovery about the Akzo product would be

inconsistent with the court’s summary judgment ruling (ECF No. 530). Sherwin contends that

the court’s ruling is “law of the case” and PPG did not articulate sufficient grounds for

reconsideration. Sherwin also argues that it would be unfairly prejudiced because the court

previously granted PPG’s motion to preclude Kearl from testifying about the Akzo product at

trial (ECF No. 636 at 9-13 & n.7). The court is not persuaded by Sherwin’s objections.

       The court’s prior decisions do not resolve the current motion. Fact discovery (i.e., the

original damages period) closed prior to Q2 2018. The Milani and Kearl expert reports were

necessarily based on the factual record that had been developed at that time and were limited to

the period prior to Q2 2018. The court’s summary judgment and Daubert decisions were based

on the factual record and the expert reports at issue. The court did not address supplemental

damages discovery or the period post-Q2 2018.

       It is now 2021; three years after the close of fact discovery. Unfortunately, due to the

Covid-19 pandemic, the trial has been continued and is not imminent. Sherwin and PPG agree

                                                 3
        Case 2:17-cv-01023-JFC Document 864 Filed 02/18/21 Page 4 of 5



that supplemental damages discovery should be provided to reflect the passage of time. The

parties’ dispute involves the scope of that discovery. PPG is not seeking (and will not be

permitted) to undo the court’s decision that the Akzo product did not exist in the market prior to

Q2 2018; instead, PPG asks that the supplemental discovery reflect the actual market realities

post-Q2 2018. PPG cannot be faulted for failing to produce this evidence earlier; the market data

post-Q2 2018 did not exist.

        Parties have a duty to supplement damages discovery, even beyond the close of fact

discovery. Fed. R. Civ. P. 26(e); Gamevice, Inc. v. Nintendo Co., No. 18-CV-01942, 2019 WL

5565942, at *3 (N.D. Cal. Oct. 29, 2019) (requiring party to supplement discovery to avoid

prejudice at trial because the damages calculations would be significantly out of date). The

existence of non-infringing alternative products is clearly relevant to the damages analysis.

(ECF No. 530, summarizing the law governing damages and discussing the Panduit factors).

        There will be no real prejudice to either party resulting from supplemental damages

discovery, given the unavoidable delay of trial, the parties’ resources, and their litigious

approach to this litigation. There will be a level playing field. Neither party’s expert may refer

to the Akzo product as a non-infringing alternative prior to Q2 2018. For that period of time, as

this court previously determined, Sherwin met its burden to demonstrate a two-product market,

which justifies the recovery of lost profits damages (ECF No. 530). The question is whether the

market has changed since that time. Damages should be based on economic reality; not a market

arbitrarily frozen in time by the original close of fact discovery in this litigation.

        Both sides will have the opportunity to take targeted discovery, issue updated expert

reports and rebuttal reports, and depose the other side’s expert about supplemental damages,

followed by new Daubert motions (strictly limited to the supplemental opinions), if warranted.

If Sherwin is correct that there is no evidence, but only “market chatter,” about the presence of

                                                   4
         Case 2:17-cv-01023-JFC Document 864 Filed 02/18/21 Page 5 of 5



the Akzo product even after Q2 2018 (ECF No. 831 at 5 n.6), the court will likely preclude the

parties from inviting the jury to speculate. The parties shall meet and confer with each other

(and if necessary, the special master) to complete this additional discovery on an expedited basis.



   IV.      Conclusion

         In summary, R&R #804 is adopted in part, as supplemented herein, as the opinion of the

court with respect to supplemental damages discovery. Sherwin MIL #12 (ECF No. 713) will be

granted in part (as to the Perez Exemplary Coating) and denied in part (as to the Akzo product

after Q2 2018; and PPG’s motion to compel updated damages discovery (ECF Nos. 737, 740)

will be granted. The court reserves ruling on whether any evidence or opinions about the Akzo

product may be presented to the jury until the completion of the supplemental fact and expert

discovery. The parties shall meet and confer with each other (and if necessary, the special

master) to complete this additional discovery on an expedited basis.



         An appropriate order will be entered.


                                                     /s/ Joy Flowers Conti
                                                     Joy Flowers Conti
                                                     Senior United States District Judge
Dated: February 18, 2021




                                                 5
